Citation Nr: 1429942	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-39 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for varicose veins, left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

Following the last RO adjudication of the case, additional evidence was added to the Veteran's Virtual VA (electronic) claims folder.  The Veteran's representative, acting on his behalf, waived initial RO jurisdiction of this evidence.  Accordingly, it has been considered as part of the record on appeal.  See 38 C.F.R. §§ 19.37, 20.800; 20.1304. 

Any claim for a TDIU is determined to be wholly outside the scope of this appeal.  Remand, rather than referral, is generally preferred when a TDIU is within the scope of an appeal.  Here, however, there is no credible indication that a TDIU is being raised in whole or in part as a component of the varicose veins.  First, the Veteran has not submitted a formal application for a TDIU (VA Form 21-8940).  Second, although a June 2013 VA treatment record refers to the Veteran's application for "Social Security benefits," the evidentiary record, as explained in greater detail below in section II.A.(3) of this decision, does not provide a credible basis for inferring an informal claim for a TDIU.  Accordingly, the Board declines to take jurisdiction of a claim for a TDIU in this appeal.    See Young v. Shinseki, 25 Vet. App. 201, 203 (2012); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2012).



FINDING OF FACT

Beginning from August 23, 2010, the Veteran's condition most nearly approximates a disability level involving persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema. 


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent disability rating, but not more, for varicose are met from August 23, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104 including Diagnostic Code 7120 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A.  Duty to Notify

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Here, the Veteran testified at his Board hearing that he would be satisfied with a 20 percent rating from a date certain, August 23, 2010.  Because this benefit being sought on appeal is granted, the appeal is resolved entirely in his favor.  See Murphy v. Shinseki, __ Vet. App.__, 2014 WL 1327898 (2014); AB v. Brown, 6 Vet. App. 35, 39 (1993); see also DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  

Even if assuming the benefit granted in this decision does not fully resolve the appeal to his satisfaction, all notice requirements have been satisfied.  A letter sent in March 2010 provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the March 2010 letter, which was sent prior to the March 2010 rating decision on appeal, no further development is required with respect to the duty to notify.  38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

B.  Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, again to the extent this action does not represent a complete grant of the benefits sought on appeal, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  

1. Duty to Obtain Records

First, his service treatment records have been obtained and appear to be complete.  Also, VA obtained the VA medical records necessary to resolve the appeal.  

The Veteran wrote in February 2010 that he had a surgery at the Omaha VA medical center in 1980 or 1981.  The claims file includes VA treatment records from Omaha for 1979, including a surgery report, which is consistent with the surgery the Veteran describes as occurring in 1980 or 1981.  Thus, it would appear he misidentified the date of the surgery when he wrote that it occurred in 1980 or 1981.  To the extent these records from 1979 are not the ones he intended to identify, it is not clear the RO completed all the steps necessary to obtain the records from Omaha.  An administrative document in the claims file shows that the RO sent a request to Omaha for the records; a handwritten notation indicates that "no records can be found."  A different document, a deferred rating decision, documents: "Negative response from Omaha VAMC because they sent veterans file was retired to the federal records center and they indicated that they do not have this record."  Aside from this ambiguous statement, it is not clear that the "Federal Records Center" was ever contacted.  The Board believes it was not.  Most notably, a Formal Finding of Unavailability was issued, and it does not identify any requests to the Federal Records Center.  Similarly a subsequent SSOC does not, where it should, list any communications with the "Federal Records Center."  Rather, the last communication is a "7131," which is identified by the Formal Finding of Unavailability as a fax to the Omaha VAMC.  

Accordingly, the Board is not confident that all efforts have been exhausted to obtain the missing records, if any.  VA is generally required to obtain all medical records in the government's custody, not simply those which it can most conveniently locate.  See, e.g., Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009).  For purposes of this appeal, however, the Board finds that the omission is ultimately nonconsequential.  Unlike the situation in Moore, the missing medical records would predate the Veteran's claim by more than 29 years, rather than two years as in Moore.  555 F.3d at 1373.  Moreover, the Veteran maintains that his symptoms did not increase in severity (beyond the 10 percent level) until approximately August 2010.  Thus, it is not reasonable under the circumstances of this appeal to consider that the missing records would favorably inform the Board's determination.  Accordingly, remand to attempt to remedy this deficiency would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).    

Similarly, a June 2013 treatment record shows that the Veteran was recently "denied Social Security."  There is no basis for remanding to attempt to obtain the SSA records.  First, the Veteran did not notify VA that the SSA records might help to substantiate his appeal.  Second, there is no other indication that the SSA records would be relevant in this appeal. Third, the Veteran's Board hearing testimony fully explains the extent and degree of his symptomatology throughout the appeal period, which he feels warrants a 20 percent disability rating, but not higher, beginning from August 23, 2010, but not earlier.  Because this benefit is being granted, remanding to obtain the SSA records would also be an idle and useless formality with no additional benefit conferred on the Veteran.  

2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in connection with this appeal.  The Board finds that those examinations are adequate to decide the appeal.  The examiners reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, providing medical findings directly pertinent to the instant matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Because the evidence of record is otherwise adequate to fully resolve the matter in the Veteran's favor, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved, including the requirements for establishing a higher rating for varicose veins.  See Board Hr'g Tr. 5.  The undersigned and the Veteran's counsel also discussed the type of information that would be favorable to the appeal.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider the claim at this time. 
  
II.  Discussion

Generally, disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2013).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See id. at 510.  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id. 

The Board must consider the lay evidence of record.  Lay evidence may be competent and sufficient evidence if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A. Rating Schedule

The rating schedule for evaluating varicose veins is set forth in 38 C.F.R. § 4.104, DC 7120, as follows:

7120 Varicose veins: 

With the following findings attributed to the effects of varicose veins: Massive board-like edema with constant pain at rest
100 
Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration
60 
Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration
40 
Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema
20 
Intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery
10 
Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single extremity. If more than one extremity is involved, evaluate each extremity separately and combine (under §4.25), using the bilateral factor (§4.26), if applicable.


B. Application of the Rating Schedule

The Board finds in this case that the Veteran's varicose vein condition, which is only service-connected in the left leg, more nearly approximates the 20 percent level beginning August 23, 2010, but not prior to that date.  In the discussion set forth immediately below, the Board will first explain why the 20 percent disability rating is warranted from that date.  Then, the Board will explain why a higher rating or earlier effective date is not warranted.  The discussion will then close by explaining why referral for an extraschedular rating is not warranted at this time.  

1. Beginning from August 23, 2010

Beginning from August 23, 2010, the Veteran's condition most nearly approximates a 20 percent disability level involving persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema. 

More specifically, the Veteran testified at his August 2011 Board hearing that his condition had become worse; it now involved a constant burning pain that was difficult to control.  Board Hr'g Tr. 3.  Elevating the leg did not help the pain.  Board Hr'g Tr. 3.  He had a walking stick to alleviate some of the pain while getting around, but "it's real hard for [him] to get around."  Board Hr'g Tr. 3.  He could not walk or stand for too long a period of time before the pain started.  Board Hr'g Tr. 3.  This worsening of symptoms had occurred since the February 2011 VA examination, and the worsened disability level had been present for approximately one year.  Board Hr'g Tr. 4.  

For purposes of this determination, the Board finds the Veteran's testimony credible and competent.  Accordingly, his disability picture, as demonstrated by his testimony, more nearly approximates the 20 percent level.  His testimony is imprecise as to the specific date of onset.  By resolving all doubt in his favor, however, the Board will assign August 23, 2010, as the earliest that that it can be factually ascertained that he met the criteria for the 20 percent.  This date represents one year prior to his Board hearing on August 23, 2011.  The claim, to this extent, is granted.  

A rating higher than 20 percent is not warranted.  First, and most importantly, the Veteran and his representative discussed at the Board hearing that, although he would want to "keep getting an increase" if he qualified at some point in the future as his symptoms progressed, he would be satisfied with a 20 percent rating assigned for the past year.  Board Hr'g Tr. 5-6.  In light of his testimony, the Board must find that the Veteran has explicitly, unambiguously, and with a full understanding of the consequences of such action, limited the scope of his appeal.  See Murphy v. Shinseki, __ Vet. App.__, 2014 WL 1327898 (2014); AB v. Brown, 6 Vet. App. 35, 39 (1993); see also DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  

The medical records are consistent with the Veteran's testimony indicating that a 20 percent disability level was not present after August 2010.  Specifically, on VA examination in February 2011, stasis pigmentation and eczema were both absent (there was also no intermittent ulceration).  He denied having pain at rest.  Similarly, more recent VA outpatient treatment records, including in June 2012, March 2103, and June 2013, show the absence of any skin involvement, such as stasis pigmentation or eczema, where such information would have been recorded if present.

Accordingly, the lay and medical evidence, when considered together, affirmatively show that a 20 percent rating, but not higher, is warranted as of August 23, 2010.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

2.  Prior to August 23, 2010

Prior to August 23, 2010, a rating higher than 10 percent is not warranted as the disability level does not more nearly approximate persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema  

Again, the Veteran expressly testified at the Board hearing that his 20 percent disability level occurred only within the year prior to the hearing.  He explained that, prior to August 2010, his pain was relieved by elevating his leg.  See Board Hr'g Tr. 4.  

The medical evidence likewise shows an absence of such higher level symptomatology.  Edema was noted to be absent on evaluation at VA in June 2010.  At a March 2010 VA examination, the Veteran described a burning pain that was relieved by elevation; there were no skin ulcerations or breakdown; and the VA examiner found no evidence of current or past ulcers.  

This disability picture is also consistent with what is described in a much earlier VA medical report from August 1979.  It describes complaints of "pain with standing," which was "better with the leg elevated."  

Accordingly, the lay and medical evidence provides no basis for awarding a rating higher than 10 percent prior to August 23, 2010.  

C. Extraschedular Consideration

1. Criteria 

The Board's findings above are based on the schedular criteria.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111.

2.  Discussion

Here, neither the first nor second Thun elements is satisfied. 

The evidence, such as the February 2011 VA examination, shows complaints of a painful burning sensation which limited the Veteran's ability to stand and walk.  Similarly, in June 2012, he complained of cramping with walking.  These symptoms, and their resulting functional impairment, are expressly contemplated by DC 7120, which provides various ratings for "aching and fatigue in leg" and "constant pain at rest."  He was able to use a stationary bike for, what the VA examiner characterized as, "some limited exercise."  Accordingly, the schedular rating criteria reasonably describe the Veteran's disability picture.  

Even if the Veteran's disability was not contemplated by the rating schedule, the evidence does not suggest that any of the "related factors" are present such that referral is warranted.

There is some indication of marked interference with employment.  Specifically, the Veteran informed the February 2011 VA examiner that he stopped working because he could not stand "too long on his l[eft] leg" but was "checking into" vocational training.  In contrast to this statement, an earlier VA treatment record from July 2010 reveals the Veteran's report that he stopped working in 2008 due to the "economy crash," and he then lost a job "more recently" due to a conflict with a coworker.  He is quoted in this July 2010 treatment record as saying that "despite my age [] and my physical health I can work as a skilled laborer . . . ."  Similarly, he informed a VA examiner in March 2010 that he stopped working in 2008 when the store he managed "went bankrupt," but had been doing temporary jobs since then.  

The Board observes that there is a discrepancy between what he told the February 2011 VA examiner (that he stopped working due to the varicose veins) and what he said in July 2010 and March 2010 (that he stopped working due to unrelated economic factors).  As indicated by the assignment of a higher schedular rating during this intervening period, the Veteran's disability picture worsened between the treatment in July 2010 and the VA examination in February 2011.  This worsening could account for the discrepancy between the two reports.  However, his statements to the VA examiner are inconsistent with him describing changed circumstances.  He was not indicating to the February 2011 VA examiner that he stopped working between July 2010 and the VA examination; rather he was describing his past work history comprehensively, and that work history had remained the same since the July 2010 VA examination.  Accordingly, the context of his statement at the February 2011 VA examination, especially when compared with the relative candidness of his earlier statements, such as in July 2010, tends to make his statement to the February 2011 VA examiner appear most consistent with a desire to present his condition in a light more favorable to his claim, without regard to accuracy.  The inconsistency in his statements calls into question the reliability of his assertions overall.  Accordingly, the statement made to the February 2011 VA examiner does not provide a credible basis for extraschedular referral.  

Notwithstanding the credibility issue, the material question for purposes of an extraschedular rating is whether he had marked interference with employment, not whether he stopped working.  In this regard, he informed a VA examiner in March 2010 that his symptoms "created increased pain problems" when he was still working because "he had to be on his feet for extended periods of time."  The March 2010 VA examiner concluded that the Veteran would have difficulty working in his past profession due to his symptoms.   The Board finds that the March 2010 VA examiner's assessment is directly contradicted by the Veteran's own more credible assertion four months later in July 2010 when he admitted that he was fully capable of "skilled labor."  Accordingly, without a credible basis, the Board must find that the schedular ratings in effect most nearly contemplate a considerable loss of working time rather than a marked interference with employment in his case.  38 C.F.R. §§ 3.321, 4.1.  

For these reasons, referral for extraschedular consideration is not warranted.  

D. Conclusion

A 20 percent rating is warranted as of August 23, 2010.  "Staged ratings" are not otherwise warranted because the schedular criteria for the next higher ratings were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.

The Board has resolved all reasonable doubt in the Veteran's favor where the evidence is in relative equipoise on a material question of fact or law in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent rating, but not higher, for varicose veins is granted as of August 23, 2010, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


